DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 9-14, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1, 2, 5, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 6164821) in view of McKee (US 4860899) and Kamins et al. (US 3486683, herein after ‘Kamins’).
Randall discloses a bag with a seal system, wherein the bag comprising: a container (20) comprising a bottom side (50), a first surface (23), a second surface (23), a plurality of side surfaces (21s) and a cavity (see Figs. 1, 2), wherein each side surface of the plurality of side surfaces is disposed between the first surface and the second surface (see Figs. 1, 2), wherein the bottom side comprises a plurality of vertexes, wherein the plurality of vertexes connects the bottom side to the first surface, the second surface, and the plurality of side surfaces to form the cavity (see Figs. 1, 2), wherein the cavity is configured for storing an item, wherein the cavity comprises a plurality of top edges (see Figs. 1, 2); and  15a seal configured for preventing access to the cavity (30/31; see Fig. 3); first and second handles (35s); except does not expressly disclose the first and second surfaces including imprinted braille the details of the seal having multiple components, or the lack of folding as claimed.
However, McKee teaches providing the surfaces of a storage bag with imprinted braille (col. 6, ll. 51-59; Fig. 4) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the imprinted braille taught by McKee to the first and second surfaces of the bag taught by Randall, in order to convey required information to sight-impaired users as taught by McKee (col. 6, ll. 51-59).

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the ridge/canal and knob/receiver taught by Kamins to rigid closure members taught by Randall, in order to secure the handle/closure structure closed as taught by Kamins (col. 4, ll. 39-41).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to eliminate the foldability of the device as disclosed above, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Regarding claim 2, Randall as modified above discloses the claimed invention except for the imprinting on the first and second surfaces specifically comprising a 
Randall as modified above further results in a device wherein each side surface of the plurality of side surfaces 15comprises a pinch point (Randall; 32), wherein the pinch point of the each side surface is configured to provide rigidity to the container, wherein the rigidity of the container facilitates maintenance of a container structure, wherein the container structure facilitates storage of the item in the cavity (functional/intended use 
Regarding claims 10 and 11, Randall as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use different materials for the closure halves or transparent material for the bag body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Randall as modified above further results in a device wherein the canal and the knob receiver are configured to be coupled with the ridge and the knob using one hand by a user (functional/intended use); and the first handle of the male side couples with the second handle of the female side to form a combined handle for the seal, wherein the first handle and the second handle are detachably couplable (when viewed in combination).  

Response to Arguments
7.	Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments and amendments have been considered, however are not persuasive. 
Claims 1 and 14 now includes the limitations requiring each side surface to be integrally smooth without areas that are capable of folding the bag as well as the bag cavity cannot be removed through folding of the bag. However, neither limitations is supported by the disclosure as originally filed. There is no disclosure of such features in the written specification, nor are the Figures of the application sufficiently detailed to support these limitations.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C., first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.”
Insomuch as the limitations can be understood in light of the disclosure as originally filed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to eliminate the foldability of the device as disclosed above, since it has been held that omission of an element and its function in a .

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 5, 2022